DETAILED ACTION
3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22a, 22b (Fig. 8), 266 (Fig. 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  in Claim 11, line 4, the word “oscillate” should be written “oscillates.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 13 recites the limitation “movement means to move the fabric relative to the nozzle.” The specification associates a structure of an arm and equivalents to move a nozzle relative to fabric (paragraph 79). The specification does not associate any specific structure to a movement means to move the fabric relative to the nozzle.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the limitation “movement means to move the fabric relative to the nozzle” in the specification. The specification associates a structure of an arm and equivalents to move a nozzle relative to fabric (paragraph 79).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “unevenly” in lines 3 and 5, and Claim 10 recites the limitation “uneven.” The limitation is indefinite, because it is not clear how the limitation is to be determined, whether by unit coverage, unit volume/area, unit thickness, unit weight/ area, in a pattern, etc.. Examiner considers the limitation “even” to include isotropic dimensions of a coating, such as uniform thickness, uniform coverage, non-patterned or continuous, uniform volume/unit area, uniform coating wt./unit area, volume/ time in a given direction (as in a directional derivative) and any other reasonable 
Claim 1 recites the limitation “across the traverse” in line 3. The limitation is indefinite, because it is not clear what is meant by “the traverse” and thus not clear what is meant by “across the traverse.” There is insufficient antecedent basis for this limitation in the claim. While “traverse” is used as a verb in line 2, the claim does not define “a traverse” with sufficient clarity to lend sufficient definition to the term “across the traverse.” The limitation “a traverse” is not defined by the claims. Moreover, it is not clear whether “across the traverse” means along the traverse (i.e. in the direction of the traverse) or in a direction perpendicular to the traverse. Examiner considers the limitation to include the interpretation in any direction which can intersect the “one direction” in line 2.
Claim 1 recites the limitation “across the traverse” in line 5-6. The limitation is indefinite, because it has ambiguous antecedent basis. Because the limitation “the traverse” is used both in line 3 and in lines 5-6 in relation to different nozzles traversing in two directions (a first and a second direction), it is not clear whether “the traverse” in line 5-6 is referring to the same “the traverse” in line 3 or a different “traverse”; the limitation “a traverse” is not defined by the claims. Moreover, it is not clear whether “across the traverse” means along the traverse (i.e. in the direction of the traverse) or in a direction perpendicular to the traverse. Examiner considers the limitation to include the interpretation in any direction which can intersect the second direction.
Claim 2 recites the limitation “the nozzle.” The limitation is indefinite, because there is ambiguous antecedent basis for this limitation in the claim. Claim 1 recites the limitation “at least one nozzle” in lines 1 and in lines 3-4 and does not require define any single nozzle of “at least one nozzle.” Examiner considers the limitation to include the interpretation “oscillating a nozzle.”
Claim 2 recites the limitation “across the traverse.” The limitation is indefinite, because there is ambiguous antecedent basis for this limitation in the claim. Claim 1 recites two instances of the term i.e. in the direction of the traverse) or in a direction perpendicular to the traverse.
Claim 3 recites the limitation “in a swinging motion.” The limitation is indefinite, because it is not clear what the term “swinging” must signify; for example, “swinging motion” can include back-and-forth motion (e.g. porch swing) or can include circular motion (e.g. tire swing). Thus, it is not clear what specific motions are required by the term “swing motion” or what possible motions may be ignored. Examiner considers any kind of pendulum to exhibit “a swinging motion” and in general considers harmonic motion to be “swinging motion.” 
Claim 3 recites the limitation “the nozzle.” The limitation is indefinite, because there is ambiguous antecedent basis for this limitation in the claim. Claim 1 recites the limitation “at least one nozzle” in lines 1 and in lines 3-4 and does not require define any single nozzle of “at least one nozzle.” Claim 2 recites “the nozzle.” Since Claim 1 recites at least one nozzle, which can include more than one nozzle, and Claim 2 recites “the nozzle,” which may refer to a particular nozzle of the “at least one nozzle,” it is not clear whether “the nozzle” in Claim 3 necessarily refers to the same “the nozzle” in Claim 2 or whether it could refer to a different “the nozzle” of one of the “at least one nozzle” in Claim 1. Examiner considers the limitation to include the interpretation “a nozzle.”
Claim 3 recites the limitation “the centre of oscillation” in line 3. The limitation is indefinite, because the claim does not define the term, and the specification does not given sufficient guidance as to its meaning. According to Merriam-Webster online dictionary, the term “center of oscillation” means “a point in a pendulum at which if the mass were concentrated the period would be unchanged.“ << 
Claim 3 recites the limitation “the two extents of the oscillation.” The limitation is indefinite, because the claim does not define an “extent of an oscillation” and the specification does not given guidance sufficient to determine what should be considered an extent of an oscillation. It is not clear what should be considered “an extent.”
Claim 4 recites the limitation “the nozzle.” The limitation is indefinite, because there is ambiguous antecedent basis for this limitation in the claim. Claim 1 recites the limitation “at least one nozzle” in lines 1 and in lines 3-4 and does not require define any single nozzle of “at least one nozzle.” Claim 2 recites “the nozzle.” Since Claim 1 recites at least one nozzle, which can include more than one nozzle, and Claim 2 recites “the nozzle,” which may refer to a particular nozzle of the “at least one nozzle,” it is not clear whether “the nozzle” in Claim 4 necessarily refers to the same “the nozzle” in Claim 2 or whether it could refer to a different “the nozzle” of one of the “at least one nozzle” in Claim 1. Examiner considers the limitation to include the interpretation “a nozzle.”
Claim 4 recites the limitation “the spray zone.” The limitation is indefinite, because there is ambiguous antecedent basis for this limitation in the claim. Because Claim 1 recites “a first spray zone” and “a second spray zone,” it is not clear to which spray zone the limitation “the spray zone” in Claim 4 is meant to refer. Examiner considers the limitation “the spray zone” to refer to either spray zone recited in Claim 1.
Claim 5 recites the limitation “the nozzle.” The limitation is indefinite, because there is ambiguous antecedent basis for this limitation in the claim. Claim 1 recites the limitation “at least one nozzle” in lines 1 and in lines 3-4 and does not require define any single nozzle of “at least one nozzle.” Claim 2 recites “the nozzle.” Claim 4 recites “the nozzle.” Since Claim 1 recites at least one nozzle, which can include more than one nozzle, and Claim 2 and Claim 4 each recites “the nozzle,” which may refer to 
Claim 6 recites the limitation “then causing relative movement of the fabric and the nozzle and then causing a further traverse of the nozzle.” The limitation is indefinite, because it is not clear how relative movement of the fabric and the nozzle is to be distinguished from “causing a further traverse of the nozzle.” Examiner considers “causing relative movement of the fabric and the nozzle” to include a further traverse of the nozzle after which still further traverse of the nozzle meets the limitation “causing a further traverse of the nozzle.”
Claim 6 recites the limitation “further simultaneous oscillation of the nozzle.” The limitation is indefinite, because there is no preceding “oscillation of the nozzle” to make sense of “further” oscillation of the nozzle. Moreover, it is not clear what oscillation is to be simultaneous with. Examiner considers the limitation to include the interpretation “oscillation of a nozzle.”
Claim 6 recites the limitation “the nozzle” in lines 3 and 4. There is ambiguous antecedent basis for this limitation in the claim. Claim 1 recites the limitation “at least one nozzle” in lines 1 and in lines 3-4 and does not require define any single nozzle of “at least one nozzle.” Claim 6 also recites the limitation “at least one nozzle” in line 2. It is not clear what nozzle of the “at least one nozzle” is a particular nozzle. Examiner considers the first instance of the limitation in line 3 to include the interpretation “a nozzle.”
Claim 7 recites the limitation “traverse movement in a direction perpendicular to the length . . . .” The limitation is indefinite, because it is not clear whether “in a direction perpendicular” includes perpendicular as a vector such that a diagonal would include a perpendicular direction or whether it requires that a sum of vectors is perpendicular. Examiner considers the limitation to include a 
Claim 9 recites the limitation "the traverse direction" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers each instance of the limitation to include the interpretation “a traverse direction.”
	Claim 10 recites the limitation “a spray coating apparatus arranged, in use, to coat onto a substrate comprising a carriage carrying a nozzle . . . . .” The limitation is indefinite, as ambiguous, because it is not clear whether the apparatus is recited to comprise a carriage or whether the substrate comprises a carriage. The grammar and punctuation create the impression that the substrate must comprise a carriage; however, paragraph 32 of the Specification describes the spray coating apparatus as comprising a carriage. Examiner considers the limitation to include either a substrate comprising a carriage or an apparatus comprising a carriage. 
In Claim 13, the limitation “movement means to move the fabric relative to the nozzle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification associates a structure of an arm and equivalents to move a nozzle relative to fabric (paragraph 79). The specification does not associate any specific structure to a movement means to move the fabric relative to the nozzle.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 15 recites the limitation "the extent of oscillation" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “an extent of oscillation.” Furthermore, it is not clear what should be considered “an extent of oscillation” since the claim does not definite the term, the specification does not provide sufficient guidance as to its definition, and it is not a standard term of art. It is not clear what definition to supply.

Claim 15 recites the limitation "the speed" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a speed.”
Claim 15 recites the limitation "the rate" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a rate.”
Claim 15 recites the limitation "the distance" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a distance.”
Claim 17 recites the limitation "the pivotal connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a pivotal connection.”
Claim 19 recites the limitation "the traverse movement" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a traverse movement.”
	Claims 2-9 and 11-20 are rejected as depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 6-8, and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koele et al. (US 2010/0279081).
Regarding Claim 1, Koele et al. (US’081) teach a method of coating a substrate comprising causing at least one nozzle [0049] to at least partially traverse a length of fabric [0006, 0034] in one direction (e.g. X or Y direction, Figs. 1 and 3-7) whilst causing fluid to be emitted and thereby to be coated onto the fabric unevenly in a direction across the traverse in a first spray zone (any arbitrary coated area with at least some coating on it and less than the entire coated area, Figs. 4-7) and causing at least one nozzle to subsequently traverse a second length of fabric in a second direction (see arrows showing reciprocation of nozzles on carriages 36, Figs. 4-7) whilst causing fluid to be emitted and thereby to be coated onto the fabric unevenly in a direction across the traverse in a second spray zone (any arbitrary coated area other than that of the first spray zone, Figs. 4-7), wherein the first and second spray zones are arranged to overlap (see, for example, overlapping areas in Figs. 4-7) [0051-0056].
Regarding Claim 2, US’081 teaches that the method comprises oscillating the nozzle in the direction across the traverse (Figs. 4 and 6-7; [0059, 0062-0064]).
Regarding Claim 6, US’081 teaches causing coating onto the substrate with the at least one nozzle as a first spray zone and then causing relative movement of the fabric and the nozzle and then causing a further traverse of the nozzle and further Page 3 of 60148/716USsimultaneous oscillation of the nozzle to coat a second spray zone, with there being a partial overlap of coating between the first and second spray zones (Figures 4 and 6-7).
Regarding Claim 7, the method of US’081 further comprises causing at least part of the traverse movement to be in a direction perpendicular to the length of the fabric over at least part of the traverse (Fig. 8; [0065], showing orthogonal vectors, i.e. directions).

Regarding Claim 10, US’081 teaches a spray coating apparatus comprising a carriage 36, 38 carrying a nozzle, the carriage being arranged, in use, to carry the nozzle in a first direction and at least partially traverse a fabric with the nozzle being arranged to be capable of emitting an uneven distribution of fluid across the traverse (Figs. 4-7; [0052, 0057]).
Regarding Claim 11, US’081 teaches that the nozzle is mounted to the carriage with an oscillator arranged, in use, to cause the nozzle to be oscillated back and forth in a second direction (see, for example, oscillations in Figs. 6-7), and the apparatus comprising fluid supply means to supply fluid [0027, 0053] to the nozzle so that fluid is sprayed from the nozzle as it simultaneously traverses and oscillates.
Regarding Claim 12, US’081, the carriage is arranged to carry the nozzle in a first direction which is perpendicular to the second direction of oscillation (Figs. 4 and 6-8).
Regarding Claim 13, the apparatus includes movement means to move (transport) the fabric relative to the nozzle (Abstract).
 Regarding Claim 14, the apparatus of US’081 may include at least two nozzles each carried by a carriage [0019-0020] and caused to at least partially traverse Page 4 of 6 0148/716USthe fabric in one direction and each nozzle including an oscillator arranged to cause fluid to be emitted whilst simultaneously traversing and oscillating (Figs. 4-8).
Regarding Claim 15, the apparatus of US’081 includes a controller arranged, in use, to control any one or more of the frequency of oscillation of the oscillator, the speed of movement of the carriage [0026], and the rate of fluid being emitted by the nozzle [0027].
Allowable Subject Matter
Claims 3-5, 9, and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, US’081 fails to teach oscillating in a swinging motion to have a heaviest distribution of fluid in a center of oscillation and a lightest distribution of fluid at two extents of an oscillation.
Regarding Claim 4, US’081 fails to teach arranging the nozzle to have a primary fluid emission direction that is angled to the vertical so that the spray zone is caused to have the heaviest distribution of fluid nearest the nozzle and the lightest distribution of fluid furthest form the nozzle. No other reference which teaches or fairly suggests the recited feature has been identified as of the time of this Office Action.
Regarding Claim 16, US’081 fails to teach that the nozzle is pivotally mounted to the carriage. No other reference which teaches or fairly suggests the recited feature has been identified as of the time of this Office Action.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712